Citation Nr: 0329959	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  02-12 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a colon disorder.

2.  Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The veteran had active service from May 1958 to May 1960.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO), that denied service connection for a colon disorder and 
for a lung disorder.

In April 2003, the veteran provided oral testimony at a 
hearing before the Board, a transcript of which has been 
associated with the veteran's claims file.


REMAND

Service connection will be granted for disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  However, that an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 

With regard to the claim for service connection for a colon 
disorder, the service medical records include a sick call 
treatment record showing that the veteran was treated in 
December 1959 in Ogdensburg, New York, for a thrombosed 
external hemorrhoid for which a compressed clot was removed.  
Thereafter, the veteran was returned to light duty.

A medical record from Mountainview Hospital in Las Vegas, 
Nevada, dated in July 2001, show that the veteran underwent a 
colonoscopy which revealed that he had a transverse colon 
polyp.  The rectum showed internal hemorrhoids.

In a statement received by the RO in July 2002, the veteran 
reported the treatment in service in 1959 and contended that 
he also had treatment in 1970 at a VA hospital in Buffalo, 
New York.  He stated that he did not have any problems for 
several years until, while having an annual check up of the 
colon, several polyps were removed.  The veteran also 
indicated he had bleeding and severe constipation.

The veteran testified in April 2003 before the Board that the 
symptoms that he experiences currently are constant 
constipation and bleeding.  He stated he received regular 
check-ups from a private doctor, Abdel Khalek, M.D., but that 
that doctor did not prescribe any medication or other 
treatment for the colon condition.  He stated the only 
treatment he received recently was a regular colonoscopy 
every three to five years from Joseph M. Fayed, M.D., who was 
the doctor who performed the colonoscopy in July 2001.  The 
veteran also testified that he was treated in Granada Hills 
Medical Center in Grenada Hills, California, around 1982 or 
1983 for an impaction and constipation.  Finally, he stated 
that he had recent treatment for the colon condition in an 
emergency room in Desert Springs Hospital in Las Vegas, 
Nevada.

The RO did attempt to obtain records from the VA Healthcare 
Network, Upstate New York at Buffalo from 1970.  Since the 
records were dated so long ago, the RO specifically requested 
that a search be conducted that included a search for 
"perp[etuate]d" or archived records.  However, in April 
2003, that facility responded that there were no medical 
records on file for the veteran.

The Board concludes that the case must be remanded to attempt 
to obtain records of treatment from Abdel Khalek, M.D., 
colonoscopy reports from Joseph M. Fayed, M.D., and records 
of recent treatment in the emergency room from Desert Springs 
Hospital, Las Vegas, Nevada.  In addition, a request should 
be made to determine whether any records may be obtained of 
the treatment in 1982 or 1983 from Granada Hills Medical 
Center in Grenada Hills, California.

With regard to the claim for service connection for a lung 
disorder, the veteran has submitted a letter from W. Ahmed, 
M.D., F.C.C.P., dated in April 2002, which shows that the 
veteran has severe chronic obstructive pulmonary disease 
(COPD) which was probably related to his 40 pack per year 
history of smoking, although he quit 20 years earlier, as 
well as his exposure to chemicals, especially sulfuric acid 
in 1959-1960.  

The veteran testified at the hearing before the Board that 
during his period of active service in the United States 
Coast Guard, his duties included servicing navigation buoys 
which included the repair of their batteries.  He stated that 
servicing the batteries required replenishing sulfuric acid 
and that although he was provided with protective goggles, 
aprons and boots, he was not provided with any protective 
respiratory appliances.  He indicated that he was exposed to 
sulfuric acid for about two to three hours daily.

The veteran service medical records are negative for any 
exposure to sulfuric acid.  However, his DD Form 214 shows 
that he was a seaman apprentice for the Coast Guard from May 
1958 to May 1960.  His last duty assignment was said to be 
with the USCG Lifeboat Station, Oswego, New York.  On remand, 
the RO should attempt to verify, if possible, that the 
veteran was assigned to a vessel responsible for the 
maintenance of navigation buoys and that sulfuric acid was 
used in such maintenance.  The veteran should also be 
examined by an appropriate VA specialist, with the benefit of 
the entire claims folder to be considered in conjunction with 
the examination.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).  

Finally, the Board notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this claim is REMANDED for the following action:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

2.  Ask the veteran to provide a list of 
all VA and non-VA health care providers 
that have treated him for a colon 
disorder and a lung disorder since his 
separation from service.  Attempt to 
obtain records that are not already in 
the claims file from each health care 
provider he identifies with sufficient 
specificity.

In particular, attempt to obtain attempt 
to obtain recent records of treatment 
from Abdel Khalek, M.D.; colonoscopy 
reports (other than the one dated July 
2001 that is already in the file) from 
Joseph M. Fayed, M.D., who the veteran 
testified conducts colonoscopies every 3-
5 years; and records of recent treatment 
in the emergency room from Desert Springs 
Hospital, Las Vegas, Nevada.  In 
addition, a request should be made (if 
possible, based on where sufficient 
identifying information is provided as to 
where to search) to determine whether any 
records may be obtained of the treatment 
of the colon condition which the veteran 
contends he had in 1982 or 1983 at 
Granada Hills Medical Center in Grenada 
Hills, California.

3.  Contact any or all records 
repositories that might possess records 
which may provide information to 
corroborate the veteran's alleged in-
service duties during his period of 
active service.  Request that the 
specific duty assignments and military 
occupational specialty of the veteran be 
verified.  Also, request that it be 
determined, if possible, whether the 
vessels to which the veteran was assigned 
during his period of active service 
engaged in the maintenance of navigation 
buoys, to include whether sulfuric acid 
was used therein. 

4.  After the above development has been 
completed and all available records have 
been received and associated with the 
claims file, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded VA respiratory and 
rectal examinations.  The claims file and 
a copy of this remand must be made 
available to and reviewed by the doctors 
prior to conduction of the examinations.  
The examination reports should reflect 
that the claims file was reviewed by the 
examiners in conjunction with the 
examinations.  The examiner should order 
any tests or special studies that the 
examiner decides are needed to provide 
the medical information required by this 
remand.  The doctors must provide 
diagnoses of all respiratory and rectal 
or colon disorders, if any, found on the 
respective examinations.  

In addition, the doctor who conducts the 
respiratory examination must provide an 
opinion as to whether it is as likely as 
not that any currently diagnosed lung 
disorder is related to any in-service 
disease or injury, to include exposure to 
sulfuric acid, as opposed to the lung 
disorder being more likely related to 
some other factor or factors.  It is 
requested that the doctor discuss the 
prior medical evidence and reconcile any 
contradictory evidence, to include the 
April 2002 letter of Dr. Ahmed.  The 
doctor must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the doctor's conclusion.  

5.  Review the claims folder and ensure 
that the foregoing development actions 
have been conducted and completed in 
full.  Specific attention is directed to 
the examination reports.  Ensure that the 
medical reports are complete and in full 
compliance with the above directives.  If 
the reports are deficient in any manner 
or fail to provide the specific opinions 
requested, they must be returned to the 
doctors for correction.  38 C.F.R. § 4.2; 
see also Stegall v. West, 11 Vet. App. 
268 (1998).  Also, ensure that no other 
notification or development action, in 
addition to those directed above, is 
required by the VCAA.  If further action 
is required, undertake it before further 
claim adjudication.  

6.  Thereafter, readjudicate the 
veteran's claims for service connection.  
If the benefits sought on appeal remain 
denied, provide the appellant with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




